Per Curiam:

The petition for writ of certiorari is granted. Subsequent to the decision of the Supreme Court of Appeals of West Virginia, denying leave to appeal on the ground that the decree of *708the Circuit Court of Calhoun County was “plainly right,” this Court in Taylor v. Mississippi, 319 U. S. 583, Benoit v. Mississippi, 319 U. S. 583, Cummings v. Mississippi, 319 U. S. 583, and West Virginia State Board of Education v. Barnette, 319 U. S. 624, considered questions having a bearing on the issues in the present case. Accordingly we vacate the judgment and remand the cause to the Circuit Court of Calhoun County for further consideration in the light of our decisions in those cases. New York ex rel. Whitman v. Wilson, 318 U. S. 688, 690-91, and cases cited.
Mr. Hayden C. Covington for petitioners.